EXHIBIT 10.76

 

RITA MEDICAL SYSTEMS, INC.

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

This Separation Agreement and Release of Claims (“Agreement”) is made by and
between RITA Medical Systems, Inc., a Delaware corporation (“RITA”), Horizon
Medical Products, Inc., a wholly-owned subsidiary of RITA (“HMP”) (RITA and HMP
are hereafter referred to collectively as the “Company”), and Robert J. Wenzel
(“Mr. Wenzel”).

 

WHEREAS, effective July 29, 2004, HMP became a wholly-owned subsidiary of RITA
under the terms and conditions of an Agreement and Plan of Merger dated as of
May 12, 2004 (the “Merger”);

 

WHEREAS, Mr. Wenzel was employed by HMP prior to the Merger pursuant to the
terms of an employment agreement dated May 8, 2002 and as later amended on
November 12, 2002, October 21, 2003, and February 25, 2004 (collectively, the
“Employment Agreement”);

 

WHEREAS, the Company and Mr. Wenzel have agreed that Mr. Wenzel’s employment
with the Company shall terminate; as set forth in the Employment Agreement, the
Company has agreed to provide certain separation benefits to Mr. Wenzel; and Mr.
Wenzel has agreed to release the Company from any claims arising from or related
to the employment relationship.

 

NOW, THEREFORE, in consideration of the promises made herein, the Company and
Mr. Wenzel (collectively referred to as the “Parties”) hereby agree as follows:

 

1. Termination of Employment. Mr. Wenzel and the Company acknowledge and agree
that Mr. Wenzel’s employment with the Company shall terminate effective as of
the close of business on December 5, 2004 (the “Separation Date”), which date is
120 days after Mr. Wenzel’s receipt of notice of termination from the Company
(August 6, 2004) as required by the Employment Agreement. Mr. Wenzel shall
resign from all officer and director positions he holds with the Company and any
of its subsidiaries as of August 6, 2004.

 

(a) Transition Period. In consideration for the release of claims set forth
below and other obligations under this Agreement, for the period from August 6,
2004 through the Separation Date (the “Transition Period”), Mr. Wenzel will be
relieved of his primary, day-to-day, work responsibilities but will make himself
reasonably available during such period to provide transition assistance as
requested by the Company. During the Transition Period, the Company shall
continue to provide to Mr. Wenzel the following compensation and benefits in
accordance with standard Company policies and practices: 1) his regular base
salary (based on an annual base salary of $250,000); 2) an automobile allowance
of $900 per month; and 3) medical and life insurance benefits. In addition, for
the quarter ending September 30, 2004, Mr. Wenzel shall be eligible to receive a
pro-rated bonus payment for the period from July 1, 2004 through August 6, 2004,
which bonus payment shall be determined by the Company based on achievement of
the performance metrics set forth in the February 25, 2004 amendment to the
Employment Agreement. Any such bonus shall be paid on October 30, 2004 and shall
be subject to applicable tax withholding.

 



--------------------------------------------------------------------------------

Mr. Wenzel shall not be entitled to any additional bonus payments prior to or
following the Separation Date except as otherwise described in this Agreement.

 

2. Separation Benefits. In further consideration for the release of claims set
forth below and other obligations under this Agreement and in full satisfaction
of its obligations to Mr. Wenzel under the terms of the Employment Agreement,
and provided this Agreement is signed by Mr. Wenzel and not revoked under
Section 7 herein, and further provided that Mr. Wenzel remains in full
compliance with his obligations to the Company under this Agreement, the Company
agrees to provide the following separation benefits to Mr. Wenzel:

 

(a) The Company agrees to pay to Mr. Wenzel his regular base salary (based on an
annual base salary of $250,000) for a twelve-month period from December 6, 2004
through December 5, 2005 (the “Severance Period”), subject to applicable tax
withholding. The severance payments will be made on the Company’s regular
payroll dates during the Severance Period;

 

(b) The Company shall make a bonus payment to Mr. Wenzel in the amount of
$12,147.50 (reduced by applicable tax withholding) in each of the Company’s
fiscal quarters during the Severance Period (other than Q4 of 2004), for an
aggregate amount of $48,590. Each bonus payment shall be made on the date during
the applicable quarter on which bonuses are paid to executives of the Company;

 

(c) The Company shall continue to provide an automobile allowance of $900 per
month ($450 each pay period) to Mr. Wenzel through the end of the Severance
Period; and

 

(d) If Mr. Wenzel accurately and timely elects to continue his health insurance
benefits under COBRA, as described in Section 3(a) below, the Company agrees to
reimburse Mr. Wenzel for the applicable COBRA premiums for himself and his
dependents until the earlier of the end of the Severance Period or the date on
which Mr. Wenzel becomes eligible for health insurance benefits from another
employer.

 

3. Employee Benefits.

 

(a) Mr. Wenzel shall continue to receive HMP’s health insurance benefits
(medical and dental) until December 31, 2004, which date shall be the
“qualifying event” date under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”). If Mr. Wenzel timely and accurately elects to
continue his health insurance benefits under COBRA following such date, the
Company shall reimburse Mr. Wenzel for the applicable COBRA premiums until the
earlier of the end of the Severance Period or the date on which Mr. Wenzel
becomes eligible for health insurance benefits from another employer. Following
such date, Mr. Wenzel has the right to continue the health insurance coverage
under COBRA at his own expense.

 

(b) Except as otherwise provided above, Mr. Wenzel shall not be entitled to
participate in any of the Company’s benefit plans or programs offered to
employees of the Company after the Separation Date.

 

-2-



--------------------------------------------------------------------------------

4. Stock Interests. In connection with the Merger, all options held by Mr.
Wenzel to acquire shares of HMP’s common stock vested in full on the effective
date of the Merger. Mr. Wenzel’s right to exercise the vested options up until
and following the Separation Date shall be governed by the terms of the stock
option agreement/s issued by HMP to Mr. Wenzel. Except as set forth in the stock
option agreement/s, Mr. Wenzel acknowledges that as of the Separation Date, Mr.
Wenzel shall have no right, title or interest in or to any shares of the
Company’s capital stock under the stock option agreement/s, or any other
agreement (oral or written) or plan with the Company.

 

5. No Other Payments Due. Mr. Wenzel and the Company agree that the Company
shall pay to Mr. Wenzel on or before the Separation Date, his accrued salary,
accrued vacation and other sums as are then due to Mr. Wenzel through such date.

 

6. Release of Claims. In consideration for the obligations of the Company set
forth in this Agreement, Mr. Wenzel, on behalf of himself, and his heirs,
executors, and assigns, hereby fully and forever releases the Company and its
subsidiaries, current and former officers and directors, employees, investors,
stockholders, administrators, predecessor and successor corporations and
assigns, of and from any claim, duty, obligation or cause of action relating to
any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that any of them may possess arising from any omissions, acts or
facts that have occurred up until and including the date of this Agreement
including, without limitation:

 

(a) any and all claims relating to or arising from Mr. Wenzel’s employment
relationship with the Company and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, Mr. Wenzel’s right to
purchase, or actual purchase of shares of stock of the Company;

 

(c) any and all claims for wrongful discharge of employment; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied, negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; negligence; and
defamation;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, Georgia Annotated Code, and any family
and medical leave acts;

 

(e) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

 

(f) any and all claims for attorneys’ fees and costs.

 

Excepted from the above release are Mr. Wenzel’s rights of indemnity under
applicable law, the Indemnification Agreement described in Section 15 below,
and/or the Company’s bylaws as a former executive of the Company. Mr. Wenzel
agrees that the

 

-3-



--------------------------------------------------------------------------------

release set forth in this Section 6 shall be and remain in effect in all
respects as a complete general release as to the matters released. This release
does not extend to any payments or benefits receivable, or obligations incurred
or specified under this Agreement.

 

7. Acknowledgment of Waiver of Claims under ADEA. Mr. Wenzel acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary. Mr. Wenzel and the Company agree that this waiver and release
does not apply to any rights or claims that may arise under ADEA after the date
of this Agreement. Mr. Wenzel acknowledges that the consideration given for this
waiver and release Agreement is in addition to anything of value to which Mr.
Wenzel was already entitled. Mr. Wenzel further acknowledges that he has been
advised by this writing that (a) he should consult with an attorney prior to
executing this Agreement; (b) he has at least twenty-one (21) days within which
to consider this Agreement; (c) he has seven (7) days following his execution of
this Agreement to revoke the Agreement (the “Revocation Period”). This Agreement
shall not be effective until the Revocation Period has expired.

 

8. Waiver of Unknown Claims. Mr. Wenzel represents that he is not aware of any
claim other than the claims that are released by this Agreement. Mr. Wenzel
agrees to expressly waive any rights he may have under any statute, common law
principle, or other provision negating the validity or enforceability of waivers
of claims that exist but are unknown by Mr. Wenzel at the time of this waiver.

 

9. Covenants.

 

(a) Confidential Information. Mr. Wenzel represents and warrants that he has not
breached his obligations to the Company under applicable law and the terms set
forth in Section 6 of the Employment Agreement (the “Confidentiality
Obligations”). Mr. Wenzel further agrees that he shall comply with the
Confidentiality Obligations up until and following the Separation Date as set
forth in the Employment Agreement.

 

(b) Confidentiality of this Agreement. The parties each agree to use their best
efforts to maintain in confidence the contents and terms of this Agreement, and
the consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Each party hereto agrees to take every reasonable
precaution to prevent disclosure of any Separation Information to third parties,
except for disclosures required by law or necessary to effectuate the terms of
this Agreement. The parties agree to take every precaution to disclose
Separation Information only to those employees, officers, directors, attorneys,
accountants, governmental entities, and family members who have a reasonable
need to know of such Separation Information.

 

(c) Noncompetition; Nonsolicitation. Mr. Wenzel agrees that for a period of
twelve (12) months following the Separation Date, he shall not, within the
United States, engage in manufacturing, selling, or distributing medical
products that compete with medical products sold by the Company during the last
six (6) months of Mr. Wenzel’s employment, on behalf of any manufacturer or
distributor whose products compete with the Company’s products. Mr. Wenzel
further agrees that for a period of eighteen (18) months following the
Separation Date, he shall not, on his own behalf or on behalf of others, hire or

 

-4-



--------------------------------------------------------------------------------

solicit for employment any person who at the time of such hiring or solicitation
is an employee of the Company.

 

(d) SEC Reporting/Insider Trading Compliance. Mr. Wenzel agrees that he will
cooperate with the Company in providing information with respect to all reports
required to be filed by the Company with the Securities Exchange Commission as
they relate to required information with respect to Mr. Wenzel. Further, Mr.
Wenzel agrees that he will remain in compliance with the terms of the Company’s
insider trading program with respect to purchases and sales of the Company’s
stock.

 

10. Non-Disparagement. Mr. Wenzel agrees to refrain from any disparagement,
defamation, slander, or tortious interference with the contracts and
relationships, of the Company. Mr. Wenzel agrees that he shall continue to
conduct himself in a professional manner that is supportive of the business of
the Company.

 

11. Breach of this Agreement. Mr. Wenzel acknowledges that upon material breach
of any provision of this Agreement, the Company would sustain irreparable harm
from such breach, and, therefore, Mr. Wenzel agrees that in addition to any
other remedies which the Company may have for any material breach of this
Agreement or otherwise, including termination of the Company’s obligations to
provide the salary and benefits as described in Sections 2 and 3 of this
Agreement, the Company shall be entitled to obtain equitable relief including
specific performance, injunctions and restraining Mr. Wenzel from committing or
continuing any such violation of this Agreement. Mr. Wenzel further agrees that
if the Company ceases such payments and benefits as a result of Mr. Wenzel’s
material breach of this Agreement, the waiver and release set forth in this
Agreement shall remain in full force and effect at all times in the future.

 

12. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Mr. Wenzel
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

13. No Representations. Neither Party has relied upon any representations or
statements made by the other Party hereto which are not specifically set forth
in this Agreement.

 

14. Legal Fees. In the event that any action or proceeding is initiated to
enforce or interpret the provisions of this Agreement, or to recover for a
violation of the Agreement, the prevailing party in any such action or
proceeding shall be entitled to its costs (including reasonable attorneys’ fees)
to the extent permitted by applicable law; provided that if Mr. Wenzel files a
lawsuit challenging the waiver of ADEA claims contained herein, the prevailing
party will be entitled to its costs, including reasonable attorneys’ fees to the
extent specifically authorized under federal law.

 

-5-



--------------------------------------------------------------------------------

15. Indemnification. The Indemnification Agreement entered into by Mr. Wenzel
and HMP, a copy of which is attached hereto as Exhibit A, shall remain in effect
following the Separation Date in accordance with the terms of such agreement.

 

16. Entire Agreement. This Agreement, and the exhibit hereto, represent the
entire agreement and understanding between the Company and Mr. Wenzel concerning
Mr. Wenzel’s separation from the Company, and supersede and replace any and all
prior agreements and understandings concerning Mr. Wenzel’s relationship with
the Company and his compensation by the Company.

 

17. No Oral Modification. This Agreement may only be amended in writing signed
by Mr. Wenzel and the Company.

 

18. Governing Law. This Agreement shall be governed by the laws of the State of
[Georgia], without regard to its conflicts of law provisions. In the event any
provision of this Agreement is determined to be illegal or unenforceable by a
duly authorized court of competent jurisdiction, then the remainder of this
Agreement shall not be affected thereby, it being the intention of the parties
that each provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

19. Effective Date. This Agreement is effective upon the expiration of the
Revocation Period described in Section 7 and such date is referred to herein as
the “Effective Date.”

 

20. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

21. Assignment. This Agreement may not be assigned by Mr. Wenzel or the Company
without the prior written consent of the other party. Notwithstanding the
foregoing, this Agreement may be assigned by the Company to a corporation
controlling, controlled by or under common control with the Company without the
consent of Mr. Wenzel, provided such assignee(s) assumes all of the Company’s
obligations hereunder.

 

22. Continuing Representations. Mr. Wenzel expressly acknowledges and agrees
that, if requested to do so by the Company, he shall sign a Continuing
Representations Certificate, in the form provided by the Company, on the
Separation Date, reaffirming each of the waivers, releases, warranties and
representations contained in this Agreement as of such date and that Mr.
Wenzel’s rights continue to be as defined by the terms of this Agreement as of
such date.

 

23. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) they have read this Agreement;

 

-6-



--------------------------------------------------------------------------------

(b) they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) they understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) they are fully aware of the legal and binding effect of this Agreement.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Separation Agreement and
Release of Claims on the respective dates set forth below.

 

       

RITA MEDICAL SYSTEMS, INC.

Dated as of August 19, 2004       By:  

Joseph DeVivo

           

Title:

 

Chief Executive Officer

 

       

ROBERT J. WENZEL

Dated as of August 20, 2004      

/s/ Robert J. Wenzel

           

Robert J. Wenzel

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

 

INDEMNIFICATION AGREEMENT

 